Pope, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, Nat. Union Fire Ins. Co. v. American Motorists Ins. Co., 269 Ga. 768 (504 SE2d 673) (1998), our decision in American Motorists Ins. Co. v. Nat. Union Fire Ins. Co., 227 Ga. App. 321 (489 SE2d 36) (1997), is hereby vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed.


Johnson, C. J, and Blackburn, J., concur.

Goldner, Sommers, Scrudder & Bass, Glenn S. Bass, Benjamin D. Ladner, for appellee.